Opinion by

Greene, J.
Assumpsit on a promissory note, by Solomon Ivcmp against David G. McGurie. Plea filed, cause fried without a jury, and judgment rendered for the plaintiff
Defendant now seeks to reverse the judgment, on the ground that the record docs not show that the cause was submitted to the court by agreement of the parties. The judgment entry states that “ this cause came on for trial, whereupon the premises being seen and lnlly understood, it is considered by tbe court,” &c. This entry is rather informal. It should state that the cause was submitted to the court by consent of parties, or that a trial by jury was waived. Still, we do not consider tbe irregularity sufficient to justify the court in reversing the judgment, when, as in this ease, the record clearly shows that substantial justice has been done. The record shows that the defendant appeared in court., filed a jilea, and also a motion which was disposed of; and as he took no exception to the manner in which the cause was tried, it must be jircsumed that he consented to a trial by tbe court. Had the defendant requested a jury, it would be error if the court had refused. But in the absence of such request where the plaintiff is entitled to recover on a note of hand, to which no defence is urged, and which calls for a fixed amount, a jury would be a waste of time, and a useless expense to tbe defendant
Judgment affirmed.